Citation Nr: 9906325	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in May 1996, served on active duty from 
October 1961 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the claim for 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation.

The Board notes that, under the relevant provisions of 
38 C.F.R. § 3.1000, a surviving spouse may be entitled to 
accrued monetary benefits where, upon the death of the 
veteran, the veteran was entitled to benefits under VA laws 
or regulations.  At the time of the veteran's death, he had a 
pending claim for service connection for multiple myeloma as 
a result of exposure to ionizing radiation.  This issue is 
referred to the RO for appropriate action.


REMAND

By letter dated in August 1995, the Department of the Navy 
estimated that the veteran's history of exposure to ionizing 
radiation during service consisted solely of 00.017 rem gamma 
while stationed aboard the USS WASHINGTON.  However, the 
veteran's DD Form 1141 reveals that he was exposed to an 
additional 0.020 rem gamma while stationed aboard the USS 
SHARK during the time period from November 14, 1963 and 
November 18, 1963.  His total accumulative dose was recorded 
as 0.037 rem gamma.  The Board is of the opinion that the RO 
should forward the veteran's DD Form 1141 to the Department 
of the Navy and request a revised estimate of his exposure to 
ionizing radiation during service, if a revised dose is in 
order.  If a revised dose estimate is provided, the RO should 
forward the claims file to the Under Secretary for Benefits 
for further development under 38 C.F.R. § 3.311 (1998).

Additionally, the appellant has contended that the veteran's 
service aboard diesel ships was a factor in the development 
of his multiple myeloma.  In this respect, she referenced an 
April 1992 study by the Hematology/Oncology Clinics of North 
America which indicated a causal relationship between 
benzene, a by- product of diesel engines, and the development 
of multiple myeloma.  She has also submitted the opinion of 
Brian G.M. Durie, M.D., who is the Scientific Director of the 
International Myeloma Program, which contends that the 
veteran's in- service history of exposure to petrochemical 
fumes, as well as his history of radiation exposure, were 
"important co- factor[s]" in his development of myeloma.

In view of the above, and the fact that the veteran served on 
diesel powered submarines, the Board is of the opinion that 
the RO should contact the Department of the Navy and request 
any historical information available as to his exposure to 
petrochemicals. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward a copy of the veteran's 
DD Form 1141 to the Department of the Navy and 
request a revised dose assessment.

2.  The RO should contact the Department of the 
Navy, as well as the Naval Bureau of Medicine and 
Surgery, and request any historical information 
concerning petrochemical exposure on submarines in 
the period 1961 to 1964.  All leads provided 
should be followed. 

3.  Following completion of the above, the RO 
should forward the claims file to the Under 
Secretary for Benefits for development pursuant to 
38 C.F.R. § 3.311.

4.  Finally, the RO should readjudicate the 
appellant's claim for the cause of the veteran's 
death considering 38 C.F.R. § 3.311, as well as 
her claim regarding the veteran's in- service 
exposure to petrochemicals.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and her 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.  She should be informed that, as 
to any new issue, she will have to file a timely 
substantive appeal to perfect that claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

